[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR CONTEMPT
The plaintiff has filed a motion for contempt, coded No. 142, which the court heard on November 27, 1995. The court finds that there are additional arrearages due from the defendant to the plaintiff to November 27, 1995, consisting of the following:
1. Credit card arrearage $142 weekly for six weeks totaling $852.
2. Two hundred ($200) dollar weekly payment times 6 equals $1200.
3. Auto repair $43.
4. Telephone $50.
5. Total due $2,145.
The court orders that this arrearage be paid at the rate of $100 per week, commencing January 8, 1996, and weekly thereafter.
No counsel fees are awarded for either party.
Axelrod, J.